FILED
                             NOT FOR PUBLICATION                               MAR 03 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-30444

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00207-MJP

   v.
                                                  MEMORANDUM *
 SUCH SUONG,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Marsha J. Pechman, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Such Suong appeals from the 140-month sentence imposed following his

guilty-plea conviction for possession with intent to distribute a controlled




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Suong contends that he was denied effective assistance of counsel at

sentencing when counsel failed to argue a mitigating factor, to produce evidence in

support of sentencing arguments, and to seek a continuance to obtain further

evidence in support of sentencing arguments. We are precluded from reaching the

merits of Suong’s claim by a valid appeal waiver. See United States v. Nunez, 223
F.3d 956, 958-59 (9th Cir. 2000); see also United States v. Jacobo Castillo, 496
F.3d 947, 957 (9th Cir. 2007) (en banc).

       AFFIRMED.




AH/Research                                                                    08-30444